219 N.W.2d 622 (1974)
Thomas STRAND, Respondent,
v.
TRAVELERS INSURANCE COMPANY, Appellant.
No. 43993.
Supreme Court of Minnesota.
June 28, 1974.
Murnane, Murnane, Battis & Conlin, and E. W. Murnane, St. Paul, for appellant.
LeVander, Zimpfer & Tierney, Paul W. Buegler, and Paul D. Tierney, Minneapolis, for respondent.
Heard before KNUTSON, C. J., and OTIS, PETERSON, MacLAUGHLIN, and YETKA, JJ., and considered and decided by the court.
PER CURIAM.
A jury found that defendant insurance company acted in bad faith in refusing to settle a personal injury claim against its insured, plaintiff's assignor, within the limits of the automobile insurance policy. The court denied defendant's blended post-trial motion for judgment n. o. v. or a new trial, concluding that the jury's verdict was fully sustained by the evidence. The court further concluded the action had been commenced within the time limitations of Minn.St. 541.05(1), the applicable statute, and that the proper measure of damages was the full amount of the difference between the policy limit and the verdict in the initial action, undiminished by the discharge in bankruptcy of plantiff's assignor. We hold that the trial court rulings on matters of law were correct and that the jury's verdict has sufficient evidentiary support.
Affirmed.
SHERAN, C. J., not having been a member of this court at the time of the argument and submission, took no part in the consideration or decision of this case.